50 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.PINTAIL PLASTERING, Plaintiff-Appellant,v.MARK DIVERSIFIED, INC., National Union Fire InsuranceCompany of Pittsburgh Pennsylvania, and AmericanHome Assurance Company, Defendants-Appellees.
No. 93-16452.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 17, 1995.Decided March 16, 1995.

Before:  FLETCHER, PREGERSON and RYMER, Circuit Judges.


1
ORDER*


2
The judgment of the district court is affirmed substantially for the reasons advanced by the district court.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3